Citation Nr: 1013217	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neurological 
disorder, to include as due to exposure to herbicides.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 
1971, with service in the Republic of Vietnam from December 
1969 to November 1970.  He is a recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in October 2002 and August 
2003.  Following a June 2006 video conference hearing, the 
Board remanded this case in September 2006.

Separately, the Veteran initiated an appeal with regard to 
five issues adjudicated by the RO in an April 2005 rating 
decision, and he was furnished with a Statement of the Case 
as to those issues in April 2006.  However, he never 
responded to this issuance.  These five issues are 
accordingly not before the Board on appeal at the present 
time.

Subsequent to the certification of this case to the Board, 
the Veteran furnished additional VA treatment records, dated 
from January 2010, to the Board.  These records contain no 
information as to the Veteran's claimed neurological 
disorder, his service-connected PTSD, or the effect of his 
PTSD on his employability.  This evidence is accordingly not 
"pertinent" to the current appeal, and there is no basis for 
remanding this case back to the RO solely for consideration 
of this new evidence.  38 C.F.R. § 20.1304(c) (2009).

The Board does note, however, that the recently received 
treatment records address prostate cancer, and the Veteran 
raised claims for service connection for prostate cancer as 
secondary to Agent Orange exposure and for sleep apnea in an 
October 2009 submission.  As these issues have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The claim of entitlement to TDIU is addressed in the REMAND 
section of this decision and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
neurological disorder was denied in an unappealed March 1994 
rating decision.

2.  Evidence received since the March 1994 rating decision 
is new but does not establish that the Veteran's claimed 
disorder was first manifest in service or within one year 
thereafter.

3.  The Veteran's PTSD is productive of a very high, but not 
total, degree of social and occupational impairment, with 
recent medical evidence indicating suicidal ideation and 
obsessional rituals interfering with routine activities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to 
reopen a claim for service connection for a neurological 
disorder, to include as due to exposure to herbicides.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran on multiple 
occasions between September 2002 and September 2006.  The 
September 2006 notice letter was a corrective letter, issued 
pursuant to the Board's September 2006 remand, insofar the 
AMC described the type of evidence and information that 
would be necessary to substantiate the elements required to 
establish service connection for a neurological disorder 
that were found insufficient in the previous denial.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The AMC also provided 
this description in terms of the current provisions of 
38 C.F.R. § 3.156(a) and further set forth VA's practices in 
assigning disability evaluations and effective dates for 
those evaluations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran, and there is no indication of 
additional relevant treatment for which corresponding 
records have not been obtained to date.  Additionally, the 
Board has afforded the Veteran multiple VA examinations 
addressing his service-connected PTSD.  These examinations 
reports include a description of his subjective complaints 
and objective symptoms, Global Assessment of Functioning 
(GAF) scores, and detailed descriptions of the effects of 
his PTSD on his occupational and social functioning.  As 
such, these examinations are fully adequate for rating 
purposes.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, as the claim for service connection for a 
neurological disorder is being denied on the basis that no 
new and material evidence has been received to reopen a 
previously denied claim, VA has no duty in this instance to 
afford the Veteran a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(iii).

Finally, the Board notes that all development requested in 
the September 2006 remand, including a new notice letter, a 
search for treatment records from the Durham, North Carolina 
VA Medical Center (VAMC), and a further VA psychiatric 
examination has been accomplished.  There are no 
deficiencies in this regard that would require a remand to 
the AMC/RO for additional development and adjudication.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neurological 
disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a neurological disorder (numbness of the leg, 
arm, and face) was denied in a March 1994 rating decision on 
the basis that he did not have a disease for which VA had 
found a positive association with Agent Orange exposure.  
The RO further noted in the accompanying cover letter that 
the Veteran's claimed condition had not been shown to have 
existed during service (38 C.F.R. § 3.303) or within one 
year following service (38 C.F.R. § 3.309).  

Evidence of record as of the March 1994 rating decision 
included lay statements, a private record showing traumatic 
myositis (cervical and lumbar strain) in August 1984, a 
January 1992 VA treatment record reflecting complaints of 
right-sided numbness from the face down to the toes and a 
diagnosis of questionable transient ischemic attacks (TIAs), 
and VA hospital records from March 1992 showing that the 
Veteran was treated for complaints of right-sided numbness 
and weakness.  The discharge summary from March 1992 
contains a diagnosis of a left brain TIA; the examiner noted 
that the lower extremity symptoms were related to 
compression of the osteal structures while sitting, while 
the complaints of numbness in the right arm and face were 
probably consistent with a TIA.  

In March 1994, the Veteran was notified of the unfavorable 
rating decision but did not respond in any manner within the 
following year.  Consequently, the March 1994 rating 
decision is "final" under 38 U.S.C.A. § 7105(c), and the 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of that decision.

The pertinent medical evidence of record received since the 
March 1994 rating decision consists of VA outpatient 
treatment records, as well as several photocopies of older 
VA records previously included in the claims file.  Numerous 
VA treatment records reflect treatment for paresthesias.  
However, the Veteran's neurological disability was well-
documented in the record prior to the March 1994 rating 
decision, and there is no new medical evidence of record 
containing an opinion as to the etiology of this disorder.  
In the absence of an opinion linking the current disorder to 
service, the Board finds that there is no medical evidence 
establishing that the Veteran's claimed disorder was first 
manifest in service or within one year thereafter.  These VA 
treatment records therefore do not constitute "material" 
evidence and do not serve to reopen the Veteran's claim.

The remaining pertinent evidence of record consists of the 
Veteran's lay contentions, included in his June 2006 video 
conference hearing transcript and in multiple lay 
statements.  The hearing transcript reflects that the 
Veteran has more recently stressed the claimed link between 
his disability and combat-related activities, including 
"getting in and out of airplanes."  At the same time, the 
Veteran reiterated that his disability started after 
service.  His hearing testimony is seemingly contradictory 
in this regard; at one point in the hearing, he confirmed 
that he had symptoms after starting a department of 
corrections job in "the latter part of '72," whereas earlier 
in the hearing, he indicated that he began to feel tingling 
"in the latter part of the early '70s."  This testimony is 
also inconsistent with earlier statements noted in prior 
treatment records.  In January 1992, he noted that he had a 
history of numbness for three months, and, in February 1992, 
he indicated that his right upper extremity symptoms were 
first noted three months earlier.  Conversely, as noted in 
an August 2002 VA treatment record, the Veteran reported 
that his numbness and paresthesias began "approximately 
early 1980s, early 1984."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).  Here, the Veteran's 
recent lay testimony is inconsistent with his prior 
statements following initial treatment for neurological 
symptoms.  Given this stark inconsistency, the Board must 
conclude that the Veteran's lay testimony as to the onset of 
his neurological symptoms, possibly within one year of 
separation from service in July 1971, is not credible.  

As to the Veteran's separate suggestion that the current 
symptoms are related to combat experiences in service, the 
Board must note that he has not been shown to possess the 
training, expertise, or credentials needed to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992) (a Veteran is not competent to offer 
opinions on medical diagnosis or causation).  In this 
regard, the Board is aware that the Veteran's lay testimony 
may be accepted as proof of incurrence of an in-service 
injury under 38 C.F.R. § 3.304(d), but competent evidence of 
a medical nexus between a current disability and such injury 
is still required.  Absent such evidence, the Veteran's 
testimony does not raise a reasonable possibility of 
substantiating his claim.

For all of these reasons, the Veteran's lay contentions do 
not constitute competent and credible evidence establishing 
that his current neurological disorder was first manifest in 
service or within one year thereafter.  This lay evidence 
accordingly does not constitute "material" evidence and does 
not serve to reopen the Veteran's claim.

In summary, much of the medical evidence received since the 
March 1994 rating decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not establish that the Veteran's 
claimed disorder was first manifest in service or within one 
year thereafter and, as such, does not raise a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has not received new and material evidence to reopen the 
Veteran's claim, and this appeal must be denied as to that 
claim.



III.  Entitlement to an increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and 
recent events), warrants a 30 percent disability 
evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition 
(DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60  
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers). A GAF score of 41 to 50 reflects 
a serious level of impairment (e.g., suicidal ideation, 
severe obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an 
evaluation shall be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on an examiner's assessment of the level of 
disability at the moment of examination).

In the present case, the RO granted service connection for 
PTSD in an October 2002 rating decision, with a 50 percent 
evaluation assigned as of July 25, 2002.  This grant was 
predicated on the Veteran's receipt of the Combat 
Infantryman Badge and the results of a September 2002 VA 
examination.  This examination report indicates that the 
Veteran reported flashbacks, anxiety, and insomnia but 
denied suicidal intention or ideas.  The examiner also noted 
panic attacks sometimes and an exaggerated startle response.  
No deficits were noted, other than a mild memory problem.  
The diagnosis was chronic and moderate PTSD, with a GAF 
score of 60 assigned.

Also of record at the time of the October 2002 rating 
decision was a September 2002 VA intake assessment report.  
This report indicates that the Veteran's PTSD symptoms 
included intrusive thoughts once or twice per day, dreams 
where he would wake "up scared" one to two times per month, 
experiences of reliving in-service trauma, memory problems, 
significant detachment and estrangement, hypervigilance, and 
physiological reactivity with palpitations and sweating.  He 
confirmed occasional feelings of helplessness and 
worthlessness but denied suicidal thoughts.  The examiner 
diagnosed chronic PTSD and dysthymia and assigned a GAF 
score of 50.

In July 2003, the Veteran underwent a VA physical 
examination.  While the examination itself did not 
specifically address PTSD, the examiner noted that the 
Veteran had retired two years earlier and that "[w]hat is 
preventing him from employment is primarily the PTSD."  The 
examiner further noted that the Veteran would get tired and 
could not concentrate taking the PTSD medications.

The Veteran underwent a further VA psychiatric examination 
in August 2003, during which he described nightmares once a 
month, flashbacks once a week, and intrusive thoughts.  He 
denied suicide attempts and panic attacks.  As to 
employment, he noted that he had retired in 2000 after 30 
years with the same employer but stated that he could have 
worked more but just could not take the aggravation or the 
"stress."  He denied homicidal and suicidal ideation, 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  Memory was good, and insight and judgment 
appeared to be adequate.  The examiner assigned a GAF score 
of 50, noting that the Veteran had no friends, impairment of 
interpersonal relations, and difficulty in establishing and 
maintaining relationships.

VA outpatient treatment records from April and June of 2005 
indicate that the Veteran's dosage of Zoloft was increased 
because of "recurring fairly severe" symptoms of depression.  
In July 2005, he endorsed a "vague desire for death and poor 
motivation," although no suicidal plans were given.  In 
August 2005, he admitted to intermittent and fleeting 
suicidal ideations, but no plan or intent.  Similarly, in 
September 2005, he reported occasional suicidal ideations 
but denied a plan or intent.  In February 2006 and 
thereafter, he denied suicidal and homicidal ideations.  

During his June 2006 video conference hearing, the Veteran 
having a good but  
"kind of distant" relationship with his two children.  He 
described difficulty with controlling his anger.  

The Veteran most recently underwent a VA psychiatric 
examination in September 2009, at which time he reported 
difficulty sustaining attention, nightmares three times per 
week, obsessive and ritualistic behavior (i.e., checking the 
perimeter of his house at night, and checking his entire 
home each time he would return home), recurrent and 
intrusive distressing recollections, markedly diminished 
interest and participation in significant activities, and 
feelings of detachment or estrangement from others.  He did 
deny suicidal and homicidal ideation.  The examiner noted 
chronic and severe PTSD symptoms, with few periods of 
remission and several episodes where symptoms had gotten 
worse and had required medication changes.  The Veteran 
described "a small and tightly controlled social sphere" 
that excluded most family members and admitted only a few 
trusted individuals.  Social contacts were noted to be 
limited.  

Based on the examination findings, the examiner rendered a 
GAF score of 55.  In explaining this score, the examiner 
reiterated many of the symptoms described elsewhere in the 
report, notably the Veteran's tightly controlled social 
circle.  The examiner found that "[t]his kind of rigidity in 
functioning" would make the Veteran an unlikely candidate 
for successful employment or for much improvement in his 
functioning or response to treatment.  Moreover, the 
examiner stated that the Veteran's response to VA therapy 
and medication had been limited, and his prognosis for 
further improvement was guarded.  The examiner did, however, 
confirm that the Veteran did not have total occupational and 
social impairment due to PTSD signs or symptoms, although he 
did have reduced reliability and productivity due to those 
symptoms.

Upon reviewing the above evidence, the Board finds that both 
the Veteran's subjective complaints and the objective 
symptoms suggest a disability picture that is not fully 
contemplated by the assigned 50 percent evaluation.

In terms of social impairment, the Veteran was noted to have 
no friends in August 2003.  While he reported good if 
distant relations with his two children during his June 2006 
hearing, the September 2009 VA examination report indicates 
a very "small and tightly controlled social sphere" that 
excluded most family members and admitted only a few trusted 
individuals.  The Board is also aware of the description of 
the Veteran's symptoms as "severe" on multiple occasions in 
2005 and in the September 2009 VA examination report.  All 
of these findings suggest that the Veteran, while not 
completely unable to establish and maintain social 
relationships, has a degree of difficulty with social 
functioning beyond that contemplated by the criteria for a 
50 percent disability evaluation.  

The Veteran has similarly been shown to have a high level of 
occupational impairment.  While the July 2003 VA physical 
examination did not specifically encompass PTSD, the 
examiner stated that it was the PTSD that "primarily" kept 
the Veteran from working.  Similarly, while the September 
2009 VA examiner did not find the Veteran to have total 
occupational impairment, the examiner did note that the 
Veteran was an unlikely candidate for successful employment 
given his rigidity in functioning.  The range of GAF scores 
assigned in this case (between 50 and 60) also raise a 
question of whether the Veteran has serious social and 
occupational impairment.

Moreover, there is evidence suggesting current or recent 
symptoms contemplated by the criteria for a 70 percent 
evaluation.  The Veteran was treated for occasional suicidal 
ideation on several occasions in 2005, although he has 
denied suicidal ideation during each of his VA examinations.  
The September 2009 VA examination report also indicates 
obsessive and ritualistic behavior, including checking the 
perimeter of his house at night, as well as the entire home 
each time he would return home.

Taken as a whole, the Board finds that the disability 
picture in this case is closer to the criteria for a 70 
percent evaluation than that for the currently assigned 50 
percent evaluation.  Given that the Veteran was assigned a 
GAF score of 50 as early as September 2002, the Board also 
finds that this is not a case for which a "staged" rating 
under Hart is appropriate.  Rather, the evidence supports a 
70 percent evaluation throughout the pendency of this 
appeal.  38 C.F.R. § 4.7.

The remaining question for the Board is whether the 
Veteran's PTSD meets the criteria for a 100 percent 
evaluation.  Initially, the Board notes that none of the 
objective symptoms listed in this criteria (i.e., gross 
impairment in thought processes or communication,  
persistent delusions or hallucinations, etc.) have been 
shown.  Also, given that the Veteran has shown to have some 
degree of interaction with others, if tightly controlled, 
this is not a case in which total social impairment has been 
demonstrated.  Finally, the Board does not find that PTSD 
results in total occupational impairment.  First, the 
assigned GAF scores of 50 in September 2002 and August 2003 
were not accompanied by commentary suggesting that the 
scores indicated that the Veteran was unable to work.  
Second, while the July 2003 examiner suggested that PTSD 
"primarily" kept the Veteran from working, the examiner did 
not clarify that PTSD, in and of itself, resulted in total 
occupational impairment and did not further discuss the 
nature of the disability in the examination report.  
Finally, the September 2009 examiner found the Veteran to be 
an "unlikely candidate" for work but separately confirmed 
that total occupational impairment had not been 
demonstrated.  Given these findings, there is no basis for a 
100 percent evaluation in this case.

The Board further notes that the Veteran has submitted no 
evidence showing that his PTSD has markedly interfered with 
his employment status beyond the interference contemplated 
by the assigned 70 percent evaluation.  As indicated above, 
the Veteran has been retired during the entire pendency of 
this appeal, and the extent to which PTSD has resulted in 
occupational impairment is fully contemplated in the 
assigned 70 percent evaluation and has been discussed in 
determining that an increased evaluation is warranted in 
this case.  There is also no indication that PTSD has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Overall, the evidence of record supports a 70 percent 
evaluation, but not more, for the Veteran's PTSD.  To that 
extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence not having been received, the 
claim for service connection for a neurological disorder, to 
include as due to exposure to herbicides, is not reopened.

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

As noted above, the record reflects that the Veteran, who 
served in Vietnam during the Vietnam era, is seeking service 
connection for prostate cancer as secondary to Agent Orange 
exposure and for sleep apnea.  The determination of these 
claims, which have not been adjudicated by the RO to date, 
could substantially affect his claim of entitlement to TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  Further action on that claim must accordingly 
be deferred until the two service connection claims have 
been adjudicated.

Accordingly, this case is REMANDED for the following action:

After first issuing a rating decision as 
to the claims for service connection for 
prostate cancer as secondary to Agent 
Orange exposure and for sleep apnea, the 
claim of entitlement to TDIU must be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


